150 U.S. 566 (1893)
MULLETT'S ADMINISTRATRIX
v.
UNITED STATES.
No. 121.
Supreme Court of United States.
Argued November 28, 1893.
Decided December 11, 1893.
APPEAL FROM THE COURT OF CLAIMS.
*568 Mr. George S. Boutwell for appellant.
*569 Mr. Assistant Attorney General Dodge for appellees. Mr. Charles W. Russell was on his brief.
MR. JUSTICE BREWER delivered the opinion of the court.
In addition to those that have been quoted above, there was a seventh finding with respect to the schedule of the charges of architects and the rules governing the same, but in the view we have taken of this case that is immaterial. At the time the services sued for were rendered the plaintiff held the position of Supervising Architect of the Treasury, the salary of which, as fixed by Rev. Stat. § 235, was $5000 a year. The nature and extent of his duties were not specifically defined by law. But that they were of the character of those described in this case is implied from the title of "Supervising Architect." It is not claimed that any new office was created. On the contrary, the averment in the petition is that he was employed "in his professional capacity as an architect." In other words, that he rendered certain services not within the scope of his official duties as Supervising Architect of the Treasury. It will also be perceived that no express promise of payment for these services was made by any officer or representative of the government, for the suggestion and request in respect to the preparation of plans spoken of in the first finding carried with it no mention of compensation. Nor is there disclosed in the fifth finding any such promise. An expression to the plaintiff on the part of persons representing the government of their belief that his services would be compensated, is very far from a promise to pay. There is no pretence of any act of Congress authorizing payment, or in terms directing employment. Reliance is placed not upon an express but an implied promise, and recovery is sought upon a quantum meruit. Here we are confronted by these provisions of the Revised Statutes, which were in force at the time of these transactions:
"SEC. 1763. No person who holds an office, the salary or annual compensation attached to which amounts to the sum of two thousand five hundred dollars, shall receive compensation *570 for discharging the duties of any other office, unless expressly authorized by law.
"SEC. 1764. No allowance or compensation shall be made to any officer or clerk, by reason of the discharge of duties which belong to any other officer or clerk in the same or any other Department; and no allowance or compensation shall be made for any extra services whatever, which any officer or clerk may be required to perform, unless expressly authorized by law.
"SEC. 1765. No officer in any branch of the public service, or any other person whose salary, pay, or emoluments are fixed by law or regulations, shall receive any additional pay, extra allowance, or compensation, in any form whatever, for the disbursement of public money, or for any other service or duty whatever, unless the same is authorized by law, and the appropriation therefor explicitly states that it is for such additional pay, extra allowance, or compensation."
Obviously, the purpose of Congress, as disclosed by these sections, was that every officer or regular employé of the government should be limited in his compensation to such salary or fees as were by law specifically attached to his office or employment. "Extras," which are such a fruitful subject of disputes in private contracts, were to be eliminated from the public service. Such purpose forbids a recovery in this case. Mr. Mullett as Supervising Architect of the Treasury was in the regular employ of the government at a stated salary of five thousand dollars. He was employed to render services which, if not strictly appertaining to his office or position, were of the same general character and to be performed at the same place. No new office was created; no express promise of payment was made; no act of Congress in terms gave authority to promise payment, or made any provision or appropriation for compensation. The case is one simply of a claim for compensation for extra services, when no express authority therefor can be found in any act of Congress.
These sections have been in force many years, and have received the consideration of this court in several cases: Hoyt v. United States, 10 How. 109; Converse v. United States, *571 21 How. 463; United States v. Shoemaker, 7 Wall. 338; Stansbury v. United States, 8 Wall. 33; Hall v. United States, 91 U.S. 559; United States v. Brindle, 110 U.S. 688; United States v. Saunders, 120 U.S. 126; Badeau v. United States, 130 U.S. 439, 451; and United States v. King, 147 U.S. 676, in which most of the former cases were reviewed, and in which it was held that a clerk of a Circuit Court is not entitled to compensation for services in selecting juries in connection with the jury commissioner, there being no statute expressly authorizing such compensation.
A still later case is that of Gibson v. Peters, decided at the present term, ante, 342, in which Gibson, a United States district attorney, claimed that, having the right to represent the receiver of a national bank in a suit brought by such receiver, he had rendered or offered to render such services, and was therefore entitled to payment for such services out of the funds in the hand of the receiver, and this by reason of the provision in the Revised Statutes, section 5238, that all expenses of any such receivership should be paid out of the assets of the bank before distribution. It was held that his compensation was fully prescribed by sections 823 to 827 of the Revised Statutes, and that he could not recover anything in addition for these services, notwithstanding the general language of section 5238.
The present case illustrates the propriety of such legislation as is found in these sections. Eighteen years after the services were rendered, fourteen years after he had left the employ of the government, the petitioner commences his action to recover compensation. No written contract for the services is shown; no legislation appears which directs that any services be called for, outside of those to be rendered by the officers and employés of the government, or which recognizes that any extra services have been rendered, or provides any payment therefor. In the rapid changes which attend public life, many, if not most, of those who participated in the negotiations and arrangements which led up to the doing of this work by the petitioner, and who could doubtless have thrown light upon the matter, have passed away. Petitioner was in the employ *572 of the government, and employed for work of like character to that sued for. He was the one officer or employé to whom, when this work had to be done, attention would naturally have been directed. It would seem from his delay in bringing suit that he recognized this work as within the scope of his regular duties. At the most, it can only be regarded as extra service, cast upon him as an officer of the government and by reason of his official position, and, as such, there is no express provision of law for its compensation.
The judgment of the Court of Claims is right, and it must be
Affirmed.